COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      Ronnie Dustin Harrison v. The State of Texas

Appellate case number:    01-13-00960-CR

Trial court case number: 1302555

Trial court:              178th District Court of Harris County

       On September 22, 2014, appellee, The State of Texas, filed a “Motion to Seal or Strike
Appellant’s Brief,” asserting that the brief of appellant, Ronnie Dustin Harrison, discloses the
name of a sexual assault victim under the age of 17. See TEX. CODE CRIM. PROC. ANN. art.
57.02(h) (West Supp. 2014).
        We grant the motion in part and STRIKE Appellant’s Brief, filed on August 21, 2014,
and ORDER appellant to file a corrected brief that does not disclose the victim’s name or other
identifying information. See TEX. CODE CRIM. PROC. ANN. art. 57.02(h) (West Supp. 2014).
Appellant’s corrected brief is due to be filed with this Court within 14 days of the date of this
order.
      The striking of appellant’s brief and the filing of appellant’s corrected brief does not
modify any deadlines in this appeal.
       It is so ORDERED.


Judge’s signature:             /s/ Jim Sharp
                               


Date: September 23, 2014